IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GRANITE REINSURANCE                  )
COMPANY, LTD, A Barbados             )
Corporation,                         )
                                     )
                    Plaintiff,       )                    8:08CV410
                                     )
             v.                      )
                                     )
ANN M. FROHMAN, Director of          )         MEMORANDUM AND ORDER
Insurance, in her capacity as        )
Liquidator of, FEDERAL CROP          )
INSURANCE CORPORATION, a             )
Corporation within the United States )
Department of Agriculture, and RISK )
MANAGEMENT AGENCY, an                )
agency of and within the United      )
States Department of Agriculture,    )
                                     )
                    Defendants.      )

       The plaintiff has filed an unopposed motion to continue the deadline for
responding to the motion to dismiss filed by Ann M. Frohman, Nebraska Director of
Insurance, in her capacity as Liquidator, and the motion to transfer venue filed by
defendants United States Department of Agriculture, Federal Crop Insurance
Corporation, and Risk Management Agency. Filing No. 50. The plaintiff requests
that the new deadline be set for September 18, 2009.

       Plaintiff’s response deadline for the motion to dismiss is September 28, 2009;
the response deadline on the motion to transfer was September 8, 2009. Given the
posture of this case, the court intends to consider and resolve the state and federal
motions together and issue only one ruling. Counsel for the federal defendants has
verbally advised the court that she does not object to continuing the deadline for
responding to the motion to transfer to September 28, 2009. Accordingly,

       IT IS ORDERED that plaintiff’s motion to continue, (filing no. 50), is granted,
and the plaintiff’s response to the State defendant’s motion to dismiss and the United
States defendants’ motion to transfer venue shall be filed on or before September 28,
2009.

      DATED this 10th day of September, 2009.

                                       BY THE COURT:

                                       Richard G. Kopf
                                       United States District Judge




                                         -2-